DETAILED ACTION
Papers filed on 09/07/21, 11/22/21 and 04/26/22 have been received.   The Information Disclosure Statements have been considered.   Claim 1 has been canceled and claims 2-21 are present for examination.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6 and 8 of U.S. Patent No. 11,120,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the following reasons.   
Regarding claim 17, Patent ‘844 recites an apparatus, comprising: a memory device comprising a memory array and a power input node; a power supply  (Patent’844 – claim 1, lines 53-55); and circuitry configured to cause the apparatus to: isolate the power input node of the memory device from the power supply based at least in part on a voltage level of the power supply satisfying a voltage threshold (Patent ‘844 – claim 1, lines 61-64); and transmit, to a host device, an indication that the power input node of the memory device was isolated from the power supply (Patent ‘844 - claim 4, lines 11-14).  
Regarding claim 19, Patent ‘844 recites the apparatus of claim 17, wherein the circuitry is further configured to cause the apparatus to: couple the power input node of the memory device with an energy storage element of the apparatus based at least in part on the voltage level of the power supply satisfying the voltage threshold (Patent ‘844 – claim 8, lines 39-42).  
Regarding claim 20, Patent ‘844 recites the apparatus of claim 17, further comprising: a second power supply, wherein the circuitry is further configured to cause the apparatus to: isolate a second power input node of the memory device from the second power supply based at least in part on the voltage level of the power supply satisfying the voltage threshold.  (Patent ‘844 – claim 6, lines 21-28).

Allowable Subject Matter
Claims 2-16 are allowed. 
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest an apparatus, comprising: circuitry configured to couple with a power supply and with a power input node of a memory device, the circuitry configured to: receive a power cycle command; isolate the power input node of the memory device from the power supply based at least in part on receiving the power cycle command; and couple the power input node of the memory device with the power supply after isolating the power input node of the memory device from the power supply based at least in part on receiving the power cycle command and the power input node of the memory device being isolated from the power supply for at least a configured power cycle duration.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/01/2022

/SON L MAI/Primary Examiner, Art Unit 2827